Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
 	The office acknowledges Applicants’ filing of the claim amendments dated 4/27/2021. Claim 1 has been amended. Claims 1, 84-85, 96-97, 100-102, 117-120 are pending. Applicants’ arguments have been fully considered but found not to be persuasive. The arguments are addressed below. The action is made non-final. 
Claims 85, 96, 97, 100 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. It is noted that Applicants’ elected nadolol and ulcerative colitis as the species for examination, reply dated 6/15/2017. Claims 1, 84, 101-102, 117-120 are examined based on the merits herein. 




Response to Applicants’ Arguments
	Applicants argue that “Amended claim 1 clarifies that selective delivery of the beta blocker to the large intestine and not to upstream regions of the GI tract is a property of the formulation itself. Nothing in the cited references would have led the skilled artisan to produce a method that entails such a formulation.

In response, Applicants’ arguments have been fully considered. As to the limitation of the formulation minimizes release of the beta-blocker in the stomach and GI upper tract or promotion of delivery to the large intestine and not to the small intestine as in the instant claim 1,the claims do not recite any specific formulation or a composition but a formulation comprising the specific beta blocker and a pharmaceutical excipient for rectal administration. Safdi explicitly teaches a pharmaceutical composition comprising about 10-50% of anti-rectal dysfunction agent that includes beta-blockers, e.g. nadolol, timolol, propranolol (as in the instant claims) for use in a method of treating anal disorders, e.g. inflammatory bowel disease by rectal administration in subjects including human. It is noted that administration of Safdi's composition rectally will substantially be delivered to the colon as Patel teaches colonic delivery via rectal route. It is further noted that colon is also called the large intestine. Patel explicitly teach (i) Colonic drug delivery can be achieved either by oral or rectal (ii) Colonic delivery targets to the large intestine delivery (iii) drugs such as beta blockers, propranolol, nadolol can be delivered to the colon (iv) colonic drug delivery system (CoDDS) for local treatment is usually undertaken for various diseased conditions such as IBD, IBS. Applicants’ further have not shown any evidence/data or any side by comparison of the formulation used in the instant claims and to that of Safdi composition to indicate that it does not target the delivery to the colon (large intestine) and to the small intestine. 


In response, Safdi disclose pharmaceutical preparations comprising anti-rectal dysfunction agent, beta-blocker, e.g. nadolol (0.1-10 wt % percent), e.g. suppository, and further teaches the use of the pharmaceutical preparation in the treatment of anal disorder, e.g. Crohn’s disease, inflammatory bowel disease (e.g. Crohn’s, colitis). As stated for the reasons above it is obvious to a person of ordinary skill in the art to administer the pharmaceutical preparation of Safdi that comprises a beta-blocker, e.g. nadolol to a subject with ulcerative colitis for example. . Patel explicitly teach colonic drug delivery is achieved by rectal administration. Safdi teaches pharmaceutical excipients for suppository preparation, e.g. cocoa butter, polyethylene glycol etc. Thus administering a formulation comprising a beta-blocker, e.g. nadolol by rectal administration as in the instant claims would substantially have the same effects and will be delivered to colon. 
Patel does not disclose rectal administration of formulations that promote delivery of a beta blocker in the large intestine but inhibit delivery to the small intestine, stomach, and upper GI tract. 

In response, Patel has been cited to teach that drugs can be delivered to colon orally or rectally. Colonic delivery refers to the targeted delivery of drugs into the lower part of the gastrointestinal tract (GIT), that is, the large intestine. Colonic drug delivery system for local treatment is usually undertaken for various diseased conditions such as IBD, IBS. The colon has also been proven to be a potential site for the absorption of various beta-blockers. 

Nothing in the cited references would have led the skilled artisan to use a formulation that targets delivery to the large intestine for rectal administration, as required by the amended claims. On the contrary, the disclosure of the cited references would have suggested to the skilled artisan that using such formulations only provide a benefit when administered orally. 
Thus, there would have been no motivation to combine colon-targeting a formulation with rectal delivery.
 
As to Applicants’ arguments that “the disclosure of the cited references would have suggested to the skilled artisan that using such formulations only provide a benefit when administered orally”, it is noted that (i) Safdi teaches and claims the pharmaceutical preparation for rectal delivery, e.g. suppositories. (ii) Patel teaches Colonic drug delivery can be achieved by either oral or rectal administration. The references nowhere suggests only providing benefit when administered orally. 
As to the motivation, Safdi provides a strong motivation to prepare and administer rectally a composition comprising anti-rectal dysfunction agent, e.g. nadolol, and a pharmaceutical excipient for IBD treatment. Patel teaches rectal delivery for IBD and further teach that the colon has also been proven to be a potential site for the absorption of various beta-blockers. One of ordinary skill in the art would have been motivated to deliver beta-blocking agent, e.g. nadolol rectally as colonic drug  delivery. 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 84, 101-102, 117-120 are rejected under 35 U.S.C. 103 as being unpatentable over Safdi et al. (US 20100048520) and Patel (Expert Opinion, lnforma Healthcare, 2011, 1247-1258).
The instant claim 1 is directed to:

    PNG
    media_image1.png
    231
    696
    media_image1.png
    Greyscale

	Safdi teachings are to a pharmaceutical preparation comprising an anti-rectal dysfunction agent and rifaximin; the anti-rectal dysfunction agent includes nadolol, propranolol, timolol etc. (See claims 1, 3). The pharmaceutical preparation is usefuI in a method of treating a suffering from an anal disorder, selected from inflammatory bowel disease (IBD), (e.g. Crohn's and colitis), irritable bowel syndrome, Crohn's disease comprising administering an effective amount of an anti-rectal dysfunction preparation proximate or to the affected area of the subject (see claims 15, 16, 18, 20, [0052, 0100, 0118]). The anti-rectal dysfunction agent comprises from between about 0.01% to 10%
 by weight of the preparation (claim 26). Safdi teaches the anti-rectal dysfunction agent
comprises from about 10% to about 50% of the preparation by weight (claim 6, [0014]). The composition is formulated as an ointment, a cream, gel or a lotion or suppository (see claims 32-34). The reference teaches mucoadhesive agents, e.g. hydroxypropyl methyl cellulose, poly methacrylate polymers etc. [0107] for vaginal or rectal delivery 
Effective amounts of the other therapeutic agents are well known to those skilled in the art. However, it is well within the skilled artisan's purview to determine the other therapeutic agent's optimal effective-amount range [0152].
Patel teach that 'Colonic delivery refers to the targeted delivery of drugs into the lower part of the gastrointestinal tract (GIT), that is, the large intestine' (seep 1247,
 lines 1-2). Colonic drug delivery can be achieved by either oral or rectal administration. Colonic drug delivery system (CoDDS) for local treatment is usually undertaken for various diseased conditions such as IBD, IBS, and colon cancer. IBD is a localized inflammation of the small and large intestines. It mainly comprises two types of specific conditions, that is, ulcerative colitis and Crohn's disease; use of site-specific drug 
Patel in detail discusses the cutting-edge technologies developed for CoDDS (see 3, page 1249, col. 1). In Table 1, page 1251, lines 1-2, the reference teaches the Time-Controlled explosion system for colonic delivery of metoprolol tartrate. Further, in p 1253, the reference teaches in general Osmet system for anti-inflammatory drugs, receptor blocking drugs and Targit based system for the topical treatment of diseases
 like IBD, IBS (Table 1, p 1254). In Fig. 1-2, it is explained in detail the various drug
delivery systems for colonic release of the drug.
From the teachings of Safdi, one of ordinary skill in the art would have found it obvious to administer a suppository composition comprising an anti-rectal dysfunction agent, e.g. nadolol and rifaximin for treating an anal disorder, IBD via rectal delivery. 
e.g. nadolol from Safdi's teaching to treat IBD (e.g. Crohn's or colitis) in mammals (e.g. human) addresses claims 1, 84, 101, 102 and 120. As to claims 117-119, the limitations are to the properties of the beta-blocker and Safdi teach the same agent, nadolol in the method. Thus the instant claims would have been obvious over the combined prior art teachings.

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627